 

Exhibit 10.1

 



SECOND AMENDMENT

to the LowCal Agreements (as defined herein)

 

THIS SECOND AMENDMENT TO THE LOWCAL AGREEMENTS (this “Second Amendment”),
effective as of November 6, 2013, is by and among Eos Global Petro, Inc.
(“Eos”), Eos Petro, Inc. (“Parent”), LowCal Industries, LLC (“LowCal”) Sail
Property Management Group LLC (“Sail”) and LowCo [EOS/Petro], LLC (“LowCo, and
collectively referred to with Eos, Parent, LowCal and Sail as the “Parties”).

 

WHEREAS, the Parties have previously entered into the following agreements
(collectively referred to herein as the “LowCal Agreements”):

 

1.First Amendment to the LowCal Agreements, dated April 23, 2013, between the
Parties;

 

2.First Amended and Restated Loan Agreement and Secured Promissory Note, dated
April 23, 2013, between Eos and LowCal (the “Note”)

 

3.Amended and Restated Leasehold Mortgage, Assignment, Security Agreement and
Fixture Filing, dated April 23, 2013, between Eos and LowCal (the “Original
Mortgage”);

 

4.Guaranty, dated February 8, 201,3 between Parent and LowCal (the “Guaranty”);

 

5.Lock-Up/Leak-Out Agreement, dated February 8, 2013, between Parent and LowCal
(the “Lock-Up/Leak-Out”);

 

6.Series B Convertible Preferred Stock Purchase Agreement, dated February 8,
2013, between Parent and LowCal (the “First Stock Purchase Agreement”);

 

7.Series B Convertible Preferred Stock Purchase Agreement, dated April 23, 2013,
between Parent and LowCal (the “Second Stock Purchase Agreement”); and

 

8.Compliance/Oversight Agreement, dated February 8, 2013, between Eos and Sail
(the “Oversight Agreement”).

 

WHEREAS, the Parties now desire to amend certain provisions of the LowCal
Agreements.

 

NOW, THEREFORE, in consideration of covenants and agreements contained herein,
and intending to be legally bound hereby, the Parties hereby agree to amend the
LowCal Agreements as follows:

 

1.                  Amendment and Restatement of Original Note. The Note is
hereby amended and restated in its entirety as set forth in Exhibit A (the
“Second Amended Note”), and the Note is voided and replaced in its entirety by
the Second Amended Note and shall have no further effect.

 



 

 

 

2.                  Stock Conversion Options. Parent hereby agrees that it will
issue additional restricted shares of its common stock if and when LowCal, or
the relevant Holder of the Second Amended Note at such time, elects to convert
any part of the principal or the accrued but unpaid interest on the Second
Amended Note into shares of Parent’s stock pursuant to the conditions set forth
in the Second Amended Note (the “Stock Conversion Options”).

 

3.                  Sale of Additional Parent Shares. Parent hereby agrees to
sell to LowCo up to an additional 1,000,000 restricted shares of Parent’s common
stock at par value pursuant to an additional stock purchase agreement in
substantially the form attached hereto as Exhibit B (the “Third Stock Purchase
Agreement”).

 

4.                  New Lock-Up/Leak-Out. The Lock-Up/Leak-Out expired in August
2013. Parent has conditioned its sale of the shares in the Third Stock Purchase
Agreement upon LowCal’s execution of the additional Lock-Up/Leak-Out Agreement
in substantially the form attached hereto as Exhibit C (the “Second
Lock-Up/Leak-Out”) on or prior to the date of this Second Amendment. LowCal and
LowCo hereby agree and acknowledge that, pursuant to the terms of the Second
Lock-Up/Leak Out, all shares of common stock of Parent issued or issuable of to
LowCal and LowCo at any time are subject to the restrictions on trading set
forth in the Second Lock-Up/Leak-Out.

 

5.                  Acknowledgement of Mortgage and Guaranty. The Parties agree
and acknowledge that the Amended Mortgage and Guaranty cover the entire amount
of the Obligation as set forth in the Second Amended Note.

 

6.                  Parent Acknowledgement of LowCal Priority Rights. Parent
hereby specifically agrees and acknowledges that, as is further set forth in
Sections 6.5, 6.6 and 6.7 of the Second Amended Note, Parent, Eos and all other
subsidiaries of Parent and Eos have an affirmative obligation to repay the
Second Amended Note from any proceeds it, Eos or any subsidiary of Parent or Eos
the “Buccaneer Reimbursement Rights,” “GEM Equity Line of Credit” and “Financing
Funds,” as such terms are defined in the Second Amended Note.

 

7.                  Additional Parent Representations and Warranties. As of the
date of this Second Amendment and as of the “Closing Date,” as defined in the
Second Amended Note, Parent hereby represents and warrants to LowCal, Sail and
LowCo the following:

 

(a) Until such time as the Second Amended Note has been repaid in full, Parent
will use commercially reasonable efforts in good faith to obtain and preserve
all reasonably and customary and/or required certificates, approvals, permits
and/or agreements with all applicable regulatory or governmental agencies, and
their rules, regulations and requirements, necessary to operate as contemplated
in the Amended and Restated Cook Inlet Participation Agreement entered into and
made effective as of August 21, 2013, as amended on October 17, 2013, by and
between Buccaneer Alaska, LLC, Buccaneer Alaska Operations, LLC and Parent (the
“Participation Agreement”).

 

(b) Until such time as the Second Amended Note has been repaid in full, Parent
will use commercially reasonable efforts in good faith to meet all requirements
for a special credit or reimbursement pursuant to Alaska’s ACES Program for
reimbursement of costs, as Parent anticipates becoming entitled at some time in
the future to receive ACES Program proceeds in connection with certain of its
activities under the Participation Agreement.

 



 

 

 

8.                  Acknowledgement of Good Standing. The Parties agree and
acknowledge that any and all Events of Default (as defined in the LowCal
Agreements) which may have occurred under the LowCal Agreements on or prior to
the date hereof are hereby waived, and the Parties further acknowledge that the
LowCal Agreements, as modified by this Second Amendment, are in good standing
and full force and effect as of the date hereof.

 

9.                  Entire Agreement. The LowCal Agreements, as amended by this
Second Amendment, embody the entire understanding among the Parties with respect
to the subject matter thereof and hereof and can be changed only by an
instrument in writing executed by all of the Parties.

 

10.              Conflict of Terms. In the event of a conflict or inconsistency
between the terms of the LowCal Agreements and those of this Second Amendment,
the terms of this Second Amendment shall control and govern the rights and
obligations of the Parties.

 

11.              Other Agreements; Ratifications. Except to the extent amended
hereby or inconsistent herewith, all of the terms, covenants, conditions and
provisions of the LowCal Agreements shall remain in full force and effect, and
the Parties hereby acknowledge and confirm that the same are in full force and
effect.

 

12.              Execution. This Second Amendment may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument. Facsimile or other electronic signatures
shall be accepted by the Parties as originals.

 

[remainder of page intentionally left blank, signature page follows]

 

 

 

 

 

 

 

 

 

 



 

 

 

IN WITNESS WHEREOF, the undersigned Parties hereby acknowledge that they have
read, understand and consent to the modifications made to the LowCal Agreements
by this Second Amendment.

 

 

EOS PETRO, INC.

 

 

By: /s/ Nikolas Konstant

Name: Nikolas Konstant

Title: Chairman

 

LOWCAL INDUSTRIES, LLC

 

 

By: /s/ Shlomo Lowy

Name: Kinderlach Ltd Co

Its: Managing Member

 

 

EOS GLOBAL PETRO, INC.

 

 

By: /s/ Nikolas Konstant

Name: Nikolas Konstant

Title: Chairman

SAIL PROPERTY MANAGEMENT GROUP, LLC

 

 

By: /s/ Shlomo Lowy

Name: Shlomo Lowy

Title: Managing Member

 

 

LOWCO [EOS/PETRO], LLC

 

 

By: /s/ Shlomo Lowy

Name: LowCo LLC

Its: Managing Member

 

 



 

 

  

EXHIBIT A

[Second Amended Note – see Exhibit 10.2 to the Current Report on Form 8-K, filed
with the SEC on November 13, 2013]

 

 

 

EXHIBIT B

[First Stock Purchase Agreement – see Exhibit 10.3 to the Current Report on Form
8-K, filed with the SEC on November 13, 2013]

 

 

 

Exhibit C

[Second Lock-Up/Leak-Out – see Exhibit 10.4 to the Current Report on Form 8-K,
filed with the SEC on November 13, 2013]

 



 

 

 

